Citation Nr: 1710853	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left (dominant) shoulder tendonitis for the period prior to October 21, 2015, and in excess of 20 percent from that date forward.

2.  Entitlement to an increased rating for degenerative joint disease (DJD) of the thoracolumbar spine, currently evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims on appeal was subsequently transferred to the Regional Access Claims Center in St. Paul, Minnesota.

In March 2014 and September 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  While the case was on initial remand, in an October 2015 rating decision, the AOJ granted an increased rating for the left shoulder from 10 to 20 percent, effective that same month.  The Veteran continued his appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The issue of entitlement to an increased rating for DJD of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 29, 2012, the left shoulder tendinitis manifested with noncompensable limitation of motion (LOM) with pain at the end point of the range of motion (ROM).  LOM to shoulder level or lower was not shown.

2.  For the period March 29, 2012 to October 20, 2015, the left shoulder manifested with LOM on flexion and abduction slightly above shoulder level but with pain throughout the ROM and the inability to do repetitive-use testing.

3.  Since October 21, 2015 forward, neither motion limited to midway between the side and shoulder level nor 25 degrees from the side has been shown.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for left (dominant) shoulder tendinitis for the period prior to March 29, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  The requirements for an evaluation of 40 percent, and no higher, for left (dominant) shoulder tendinitis have been for the period March 29, 2012 to October 20, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.10, 4.40, 4.45, 4.71a, DC 5201.

3.  The requirements for an evaluation higher than 20 percent for left (dominant) shoulder tendinitis for the period October 21, 2015 forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the October 2008 rating decision, via a June 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or claim specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In that Vein, the Board remanded the case twice to obtain current findings and, most recently, to obtain an examination that complies with the Court Of Veterans Appeals (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, the Veteran's VA treatment records, including the Compensation and Pension examination reports, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentence of § 4.59 creates a requirement that certain ROM and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Discussion

By way of history, the Veteran developed bilateral shoulder symptoms during his active service.  Following his retirement, pursuant to his claim for VA compensation, a December 2005 rating decision granted service connection for bilateral shoulder tendinitis and assigned a rating of 10 percent each, effective in September 2005.  (12/15/2005 VBMS-Rating Decision-Narrative)  VA received his current claim of entitlement to an increased rating in May 2008.  (05/27/2008 VBMS-VA 21-526)

Rating Criteria

The RO evaluated the left shoulder disorder as tenosynovitis under DC 5024, which is evaluated as degenerative arthritis.  A distinction is made between major (dominant) and minor upper extremities for rating purposes under the DCs for rating a shoulder disability.  In the instant case, the examination reports reflect that the Veteran is left handed, which means that his left shoulder is the major shoulder.  38 C.F.R. § 4.69.

Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The normal ROM of the shoulder is forward elevation (flexion) of 0 to 180 degrees; abduction of 0 to 180 degrees, external rotation of 0 to 90 degrees and internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  A 20-percent evaluation is warranted for LOM of the major and minor arm when motion is possible to the shoulder level.  A 30-percent rating is warranted for the major shoulder when motion is to midway between the side and shoulder level.  A 40-percent evaluation for the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Only one rating for shoulder LOM is authorized, as the rating code addresses motion of one joint in different planes.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

VA outpatient records dated in 2007 note the Veteran's complaints of left shoulder pain and decreased ROM.  Injections had provided some relief.  (05/27/2009 VBMS-Medical Treatment-Government Facility)  In March 2007, he had difficulty placing his hand behind his head, and he could reach only to his hip pocket on the left side.  Nonetheless, he had good strength in the supraspinatus and infraspinatus muscles, and there was pain on abduction.  X-rays were normal, and the examiner assessed adhesive capsulitis, left, and probable impingement.  Id., pp. 50-52.  In February 2007, there was tenderness over the acromioclavicular joint; resistance to abduction beyond 90 degrees; and the Veteran was unable to touch his lower back.  Id., p. 117.  June 2007 X-rays were interpreted as having shown mild osteoarthritic changes at the acromioclavicular joint.  The glenohumeral joint was normal.  

The August 2008 examination report (08/26/2008VBMS-VA Examination) reflects complaints of pain of 6-8/10 intensity and stiffness.  He denied swelling, prior incapacitating episodes, and use of a brace or assistive device.  He reported his medication as Naproxen 500 mg BID, and Tramadol 50 mg PRN, which provided mild to moderate relief.  The Veteran reported flare-ups on lifting more than 15 pounds and when lying in the lateral position.  He reported further that the left shoulder pain impacted his sleep, and that he had to limit his household activities, such as mowing the grass.  He reported that he worked full time as an IT technician, and that he had missed about one week from work due to all of his disorders.  Id., at 5.  Physical examination revealed tenderness in the superior aspect of the acromioclavicular joint.  ROM was 0 to 120 degrees on flexion, and 0 to 110 degrees on abduction.  Id., pp. 6-7.  The examiner diagnosed tendonitis with moderate impingement syndrome.  Id., p. 11.

The objective findings on clinical examination show that the left shoulder manifested ROM above shoulder level on both flexion and abduction.  See 38 C.F.R. § 4.71a, Plate I.  The examiner does not appear to have addressed the question of additional limitation of motion on repetition.  Rather his comments in that regard appear to be limited to the spine and the hands.  The Board acknowledges that the examination is deficient in this regard.  However, the Board finds no basis for additional development.  Indeed, because the deficient examination occurred in 2008, it would appear highly unlikely that any additional findings rendered in 2017 would shed meaningful light on the state of the disability nine years earlier.  Rather, any such development would likely serve only to delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).  In the interests of fairness, however, the Board will treat the findings from the next VA examination in 2011, which reflect worse symptoms, and which include specific findings on repetitive motion, as applying also to the 2008 timeframe.  As will be demonstrated, even these later examination results fail to allow for an increased rating.  


Again, the findings detailed in the August 2008, as well as the clinical records from that timeframe, fail to provide a factual basis for a rating in excess of 10 percent, to include consideration of 38 C.F.R. § 4.40, 4.45.  The examiner noted that, given time, there was muscle guarding with shoulder ROM.  However, the examiner did not explain what was meant by this.  Perhaps he was addressing use over time.  In any event, the examiner did not suggest an additional loss of ROM and the remaining examination findings were silent on this point.  In light of these factors, the Board finds that the medical findings more nearly approximated the assigned 10-percent rating and that an increase is not warranted.

On his VA Form 9, the Veteran asserted that he could not lift anything above his head secondary to left shoulder pain.  (08/11/2010 VBMS-VA 9, p. 2)  An examination was arranged to address the shoulder and other disabilities.

The December 2011 examination report (12/06/2011 VBMS-Examination Report, pp 45-55) reflects a diagnosis of DJD.  The Veteran complained of bilateral shoulder pain, left greater than right, and that the pain disrupted his sleep.  He reported further that his treatment had included Tramadol and injections.  The Naproxen had been discontinued due to side effects.  The Veteran denied any flare-ups.  Physical examination revealed left shoulder ROM on flexion of 0 to 140 degrees with pain at the end point.  Abduction was to 125 degrees, with pain at the end.  The examiner noted that clicking and grinding of the anterior left shoulder were palpable on flexion and interior rotation.  There was no guarding, and strength was normal.  Impingement and empty can tests were negative.  The examiner noted the Veteran's functional loss due to pain as less movement than normal and pain on movement.

As a result of the Veteran's submission of additional joint-related claims, the RO arranged another examination.  The fee-basis examination report (03/29/2012 VBMS-VA Examination, pp. 23-30) reflects that the examiner noted diagnoses of record solely as concerned the right shoulder.  The Veteran reported that pain limited his ROM.  He denied flare-ups.  Physical examination revealed left shoulder flexion and abduction to 95 degrees with onset of pain at 0 degrees.  Guarding was noted.  The examiner noted that repetitive-use testing could not be conducted due to pain.  The Veteran's functional loss as less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  Muscle strength was normal.  The various shoulder-related diagnostic tests were negative for the left shoulder.  The examiner noted further that the Veteran had not lost the use of the extremity.  Id., pp. 25-29.

Upon receipt of the examination report, in a July 2012 rating decision, the RO increased the rating of the right shoulder from 10 to 30 percent.  There was no mention of the left shoulder, despite the medical findings and the fact the Veteran had an appeal pending.  (07/26/2012 VBMS-Rating Decision-Narrative)  Nonetheless, the March 2012 examination is probative evidence on the Veteran's left shoulder disability.  Although both flexion and abduction were above shoulder level, the examiner noted that the onset of pain was at 0 degrees.  The Board infers that to mean that there was pain throughout the ROM.  The Board again notes that the March 2012 VA examination did not contain repetitive use testing.  Accordingly, there is no evidence on which to assess the point at which the Veteran's ROM would have been further limited due to pain.  In any event, the examiner did not indicate any suspicion as to the credibility of the Veteran's effort.  Hence, given the evidence of pain throughout ROM, and the inability to perform repeated motion, the Board allows the maximum, 40-percent, rating, effective the day of the examination, March 29, 2012.  38 C.F.R. §§ 3.400(o), 4.3, 4.10, 4.40, 4.45, 4.71a, DC 5201.  

Pursuant to the March 2014 Board remand, another examination was arranged by the RO.  The examination report reflects that the examiner reviewed the Veteran's electronic claims file and his electronic treatment records.  (10/22/2015 VBMS-C&P-BBQ Shoulder)  A diagnosis of left shoulder DJD was noted.  The Veteran reported that his left shoulder was steadily getting worse.  He complained of pain at the acromioclavicular joint that radiated to the upper deltoid region.  He assessed his daily pain as of 4/10 in intensity that increased to 7/10 during flare-ups, which he reported occurred three days a week.  The flare-ups lasted from several hours to the rest of the day.  The Veteran indicated his last flare-up was the week before the examination.  The examiner noted further that review of the Veteran's records revealed that he had not complained that often about his left shoulder since the 2011 VA examination.  Physical examination revealed mild tender to palpation at the acromioclavicular joint.  ROM was 0 to 90 degrees on both flexion and abduction.  External rotation was to 80 degrees, and internal rotation to 65 degrees.  Motion in all planes was with pain but without crepitus.  Muscle strength on flexion was 4/5, and 5/5 on abduction.  Impingement, external rotation, and cross-body tests were positive.  The examiner noted that the examination findings were consistent with the Veteran's statements.

The Board finds that flexion and abduction to 90 degrees is at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Hence, the objective findings on clinical examination show the left shoulder to have more nearly approximated a 20-percent rating as of the date of the examination, October 21, 2015.  38 C.F.R. § 4.71a, DC 5201.  A higher rating was not met or approximated, as the Veteran had left shoulder greater than midway between the side and shoulder level.  Further, unlike at the 2012 examination, the Veteran was able to do repetitive-use testing, and the examiner noted that there was no additional loss of ROM.  Hence, there is no factual basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  As concerns use over time, the examiner noted that repetitive-use would probably cause pain at the end point of motion as indicated in the examination findings.  (10/22/2015 VBMS-C&P, p. 7.  The examiner noted further that since the examination was not conducted during a flare-up, he could not opine on any degree of loss of ROM.  Using the Veteran's estimate of his functional capability during a flare-up, however, the examiner appeared to assess that motion on flexion or abduction would be less than 30 degrees.  Id., p. 15.  The examiner did not state 25 degrees or less.  Hence, the Board finds that 20 percent also compensates the Veteran for his functional loss during flare-ups.  The examiner noted that there was no ankylosis or scapulohumeral symptoms.  Hence, there is no basis for a higher rating under DC 5200 or DC 5202.

In light of the Court's holding in Correra, the September 2016 Board remand directed that another examination be conducted.  The examination report in November 2016 reflects that the examiner reviewed all of the Veteran's records as part of the examination.  (12/02/2016 VBMS-C&P-Shoulder)  The Veteran reported his functional impairment as the inability to lift objects above his head, to scratch the back of his head with his left hand, and lifting objects that weighed more than 10 pounds.  He denied having experienced flare-ups.  Physical examination revealed no tenderness to palpation of the joint or soft tissue or crepitus.  ROM on flexion was to 95 degrees, and to 100 degrees on abduction, with pain on the abduction movement.  The examiner noted that ROM was the same both actively and passively.  Id., p. 8.  Muscle strength was 5/5 on flexion and abduction, and there was no muscle atrophy.

The objective findings on clinical examination show that the Veteran's left shoulder manifested at motion above shoulder level in both planes, and a 20-percent rating.  38 C.F.R. § 4.71a, DC 5201.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM.  Hence, there is no basis for a higher rating on that basis.  See 38 C.F.R. §§ 4.40, 4.45.  With respect to the impact of use over time, the examiner indicated that he was unable to guess or speculate on this matter.  The examiner did note that the Veteran's left shoulder functional loss was not such as to constitute loss of use of the extremity.  See 38 C.F.R. § 4.63.  The examination report reflects that the examiner noted the absence of ankylosis, scapula, or impairment of the humerus.  Hence, there is no factual basis for a higher rating under either DC 5200 or 5202.

As set forth throughout the decision above, the Board has reviewed the evidence and allowed staged ratings where indicated by the evidence.  See Hart, 21 Vet. App. 505; 38 C.F.R. § 3.400(o).

The examination reports reflect that the Veteran has worked full time as an IT technician throughout the rating period on appeal.  The occupational impairment of his left shoulder disability is primarily on the ability to lift objects above his head as well as weight restrictions.  The evidence of record shows that the Veteran has been able to perform his employment within those limitations.  Hence, there is no issue as to a total disability rating based on individual unemployability.  See 38 C.F.R. §§ 3.340, 3.341.  Thus, the ratings the Board allows in this decision compensate the Veteran for his occupational impairment to the extent practical.  See 38 C.F.R. § 4.1.

The Board also notes that the primary symptoms of which the Veteran has complained are pain and weakness, which the rating criteria contemplate and describe.  Thus, the left shoulder disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Further, neither the Veteran nor his representative has asserted that the General Rating Schedule is inadequate to address his left shoulder disability.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it to the Veteran where applicable.  See 38 C.F.R. § 4.3.  Otherwise, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 10 percent for left (dominant) shoulder tendonitis for the period prior to March 29, 2012 is denied.

Entitlement to a rating not to exceed 40 percent for left shoulder tendonitis is granted for the period March 29, 2012 to October 20, 2015, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 20 percent for left shoulder tendonitis for the period beginning on October 21, 2015 is denied.


REMAND

As noted earlier, the September 2016 Board remand directed that the Veteran undergo examinations that included testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing postures, as required by Court's decision in Correia, 28 Vet. App. 158.  The spine examination report reflects that ROM was tested both passively and actively but not in nonweight-bearing posture.  (12/02/2016 VBMS-C&P-DBQ Back)  Hence, remedial action is required.


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the November 2016 spine examination.  Ask him to review his notes and opine whether ROM in a nonweight-bearing posture would have been greater or less in a nonweight-bearing posture.  Any difference should be expressed in terms of degrees of lost motion.

If the examiner informs the AOJ that the requested opinions cannot be rendered without examinations, the AOJ shall arrange such examination.

In the event the examiner who conducted the November 2016 examination is no longer available, the AOJ shall arrange an examination by an equally qualified examiner.  The AOJ will issue instructions to the examiner that comply with the Correia Decision.

2.  After completion of all of the above, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


